By JUDGE PERRY.
The facts of this case, bring to the view of the- Court, the question as to the authority of a judge of any Court to supersede executions, other than those issued from his immediate Court. Although the law authorizes him to issue writs of certiorari and super-sedeas, it is only for the purpose of removing a cause from a justice’s jurisdiction, in order that the party complaining may have a trial de novo. The statute confers no authority other than that of a trial upon the merits, and the statute which gives the County Court nmhorit3r to super*361sede its own executions, cannot be extended to issued by justices of the peace.a The County therefore erred in removing the whole case into that tribunal, for the purpose only, as it appears, of superseding the execution. The judgment must therefore be
Judgment reversed.

 Laws of Ala 316, 204.